Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.	Claims 1-12, drawn to an arrangement for education institution selection, admissions, or financial aid, classified in G06Q 50/2053 
B.	Claim 13, drawn to an arrangement for data clustering or classification, classified in G06F 16/906
Inventions A and B are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention A has utility separate from that of invention B, such as sending admissions data attributes to the admissions and applicant data determinations search; and invention B has utility separate from that of invention A, such as classifying initial data. See MPEP § 806.05(d). 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, or patentability requirements, it would be a serious burden for the Examiner to prosecute all three inventions at the same time. The different classification requires a separate field of search for each invention. For example, a search for applicant data determinations search (as required in Invention A) would require a different search strategy then that for classifying initial data (as required in Invention B). Therefore, this shows that a restriction for examination purposes as indicated is proper.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Due to the complexity of the case, Applicants are being afforded the courtesy of a written response.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/02/2021